UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 13-2104
                                      __________

                           UNITED STATES OF AMERICA

                                           v.

                                DEREK MERCHANT,
                                        Appellant
                                   __________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (D.C. Crim. No. 1-07-cr-00419-001)
                    District Judge: Honorable William W. Caldwell

                                      __________

                      Submitted under Third Circuit LAR 34.1(a)
                                  October 28, 2013

              Before: FISHER, JORDAN and ALDISERT, Circuit Judges.


                                     __________

                                 JUDGMENT ORDER
                                    __________
PER CURIAM

      It appearing that Appellant argues that the Fair Sentencing Act of 2010, Pub. L.

No. 111-220, 124 Stat. 2372 (2010) (“FSA”), applies fully and retroactively to defendants
who, like him, were sentenced before its effective date; it further appearing that the FSA

for cocaine base offenses became effective subsequent to the sentencing of Appellant for

distribution and possession with intent to distribute more than 50 grams of cocaine; it

further appearing that the mandatory minimum sentence requirements of the FSA do not

apply to Appellant, see United States v. Reevey, 631 F.3d 110, 111 (3d Cir. 2010); and it

further appearing that the order denying Appellant’s Motion to Reduce Sentence under 18

U.S.C. § 3582(c)(2) was not in error; on consideration whereof, it is now hereby

ADJUDGED and ORDERED that the judgment of the District Court for the Middle

District of Pennsylvania as entered April 3, 2013 at D.C. Crim. No. 1-07-cr-00419-001 be

and is hereby AFFIRMED.

          Costs shall not be taxed in this matter.



Attest:

/s/ Marcia M. Waldron

Clerk

DATED: October 31, 2013




                                                 2